AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations

 

 

J

UNITED STATES DISTRICT COURJ i H:EE

SOUTHERN DISTRICT OF CALIFORNIA JAN 1 5 2019

UNiTED sTATEs or AMERICA JUDGMENT IN A cRIn/ing.@gpga,§amswm COURT

(For Revocation of Probation o §QPHNi§Rdt D¢$EEBE:)T OF CALIFORN|A
v (For OFt`enses Committed On 01 B‘fter November 1, 19§;£,~. DEPUT¥

ANGELICA MARIA VlLLEGAs (1)

 

Case Number: lSCR7186-JLS

Federal Defenders, Inc., by: Holly A. Sullivan
Defendant’s Attorney
REG|sTRATloN No. 74239298

m _
THE DEFENDANT:
lX] admitted guilt to violation of allegation(s) No. 1

 

l:| was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl , Committed a federal, state or local offense

Supcrvised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Januarv 11. 2019

ate of Impositio;§;mge
¢¢¢'/// - JZ/M/Av/Y/>

oNoRABLE JANIs L. sAMMARTINO “
ITED STATES DISTRICT JUDGE

lSCR?l 86-JLS

AO 24SB (CASD Rev. 08/13) judgment in a Criminal Case for Revocations

 

DEFENDANT:
CASE NUMBER: l 8CR7186-JLS

Judgment - Page 2 of 2

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Six (6) months

>I<l:|

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:
l. Incarceration in the Southern Distn'ct of California or Central District of Calif`omia

The defendant is remanded to the custody of the United States Ma.rshal.

The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C| on or before
|:l as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l 8CR7186-JLS

